05/11/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                     Case Number: OP 21-0203


                                      OP 21-0203
                                                                      FILED
 LONNIE RAY HYLTON,
                                                                      MAY 1 1 2021
              Petitioner,                                          Bovvri L,I  rwvood
                                                                 Clerk of Supreme Court
                                                                    State of Montana

       v.
                                                                   ORDER
 ALAN SCANTON,Administrator,
 GREAT FALLS PRERELEASE CENTER,

              Respondent.


      Lonnie Ray Hylton has filed a Petition for Writ of Habeas Corpus, indicating that
his sentence and incarceration are both illegal. Hylton contends that his "public Defender
failed to get a mental evaluation before [he] entered an Alford plea." He challenges the
length of his ninety-year sentence and argues that it is too severe as compared to other
persons. He states that he has never been in trouble before and that the "average sentence
for [his] crime is 30 yrs with time suspended." He raises claims of incompetent counsel,
nepotism, age discrimination, and head trauma for reasons why his matter should be
remanded to the Missoula County District Court for a sentence reduction.
       We secured copies of available electronic records. In August 2008, the State of
Montana charged Hylton with two counts of vehicular homicide while under the influence,
pursuant to § 45-5-106, MCA (2007), and three counts ofcriminal endangerment, pursuant
to § 45-5-207, MCA (2007),after Hylton drove a vehicle without its headlights on, heading
the wrong way at night on Interstate 90. The District Court sentenced Hylton to the
Montana State Prison for two, concurrent terms of thirty years with no time suspended for
the vehicular homicide while under the influence counts, and three consecutive, ten-year
suspended terms for the remaining counts. Hylton did not appeal.
      Hylton has not demonstrated an i l legal sentence. Hylton received a sixty-year
sentence with thirty years suspended. His sentence is valid under Montana statutes,
reflecting the maximum punishment for the criines, pursuant to § 45-5-106(3), MCA
(2007), and § 45-5-207(2), MCA (2007), respectively. He does not have a ninety-year
sentence. Hylton is not entitled to a reduction of his sentence or remand for further relief.
       Hylton has not shown that he is incarcerated illegally. He brings his claims,
challenging a lack of an evaluation, his plea, and his counsel, approximately twelve years
too late. Hylton has waived these claims. We have stated before that "`a defendant waives
the right to appeal all nonjurisdictional defects upon voluntarily and knowingly entering a
guilty plea, including claims of constitutional violations which may have occurred prior to
the plea.'" State v. Pavey, 2010 MT 104, ¶ 11, 365 Mont. 248, 231 P.3d 1104
(quoting State v. Violette, 2009 MT 19, ¶ 16, 349 Mont, 81, 201 P.3d 804). Since Hylton
failed to pursue a direct appeal of his conviction and sentence, he is barred from raising
them now. Section 46-22-101(2), MCA. Therefore,
      IT IS ORDERED that Hylton's Petition for Writ of Habeas Corpus is DENIED.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
Lonnie Ray Hylton personally.
       DATED this I 1 day of May,2021.



                                                                Chief Justice




                                                                  Justices




                                             2